         Case 1:18-cv-04044-BCM Document 332 Filed 04/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  4/13/21
 U.S. BANK NATIONAL ASSOCIATION,

                Plaintiff,
                                                       18-CV-4044 (BCM)
         -against-                                     ORDER

 TRIAXX ASSET MANAGEMENT LLC,
 et al.,
           Defendants.

BARBARA MOSES, United States Magistrate Judge.

        Judge Moses will conduct a status conference on May 4, 2021, at 10:00 a.m. At that time,
the parties shall dial (888) 557-8511 and enter the access code 7746387.

        In advance of the conference, and no later than April 27, 2021, the parties shall file a joint
status letter, providing their views (in separate sections in the case of disagreement) as to:

       (1) What discovery remains to be completed with respect to Triaxx 2006-2 and Triaxx
           2007-1;

       (2) What deadline(s) should be set for the completion of that discovery; and

       (3) Whether the complaint originally docketed in this Court as No. 21-CV-439 (previously
           accepted as related to and now consolidated with this action) should be remanded to
           the state court. Given recent developments, the Court would appreciate an update on
           this issue providing the parties' current views, including the views of Triaxx Prime
           CDO 2006-1, Ltd.

        The Court notes that, notwithstanding the terms of Judge Marrero's February 23, 2021
consolidation order (Dkt. No. 329 in this action), the parties have not formally "indicate[d] their
consent to proceeding with the recently removed action . . . before Magistrate Judge Moses." In
their joint letter, the parties shall provide their views as to whether a fresh consent is required.

        The purpose of the joint letter is to identify issues, including issues as to which further
briefing may be required. The parties should refrain from extended argument in the letter itself.

Dated: New York, New York                      SO ORDERED.
       April 13, 2021


                                               ________________________________
                                               BARBARA MOSES
                                               United States Magistrate Judge
